Citation Nr: 1112716	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for urethral strictures. 

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 

3. Entitlement to a rating in excess of 10 percent for tinnitus. 

4. Entitlement to a compensable rating for a liposarcoma of the left thigh. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from July 1956 to July 1960, from September 1960 to November 1965, and from May 1966 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006 the Veteran testified at a hearing before RO personnel and in February 2011 a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the Veteran's claims files.  

The Veteran had perfected an appeal as to the issue of service connection for a bilateral knee disability.  A May 2007 rating decision granted service connection for left knee strain with degenerative joint disease and for right knee strain with limitation of flexion.  As that decision represents a full grant of the benefits sought with regard to that issue, it will not be addressed further in this decision.

The matter of the rating for a liposarcoma of the left thigh is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is any action on his part is required.


FINDING OF FACT

On the record at the February 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals seeking higher ratings for urethral strictures, hearing loss and tinnitus; there are no questions of fact or law remaining before the Board in these matters.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matters of whether higher ratings are warranted for urethral strictures, hearing loss, and tinnitus.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

At the February 2011 hearing before the undersigned the Veteran indicated (as the transcript of the hearing shows) that he was withdrawing his appeal with respect to the issues of higher ratings for urethral strictures, hearing loss and tinnitus.  The appellant has therefore withdrawn his appeal in those matters.  Hence, there remains no allegation of error of fact or law as to such issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in those matters, and they must be dismissed.


ORDER

The appeals in the matters of the ratings for urethral strictures, hearing loss and tinnitus are dismissed.



REMAND

It appears from the available evidence that the Veteran may be suffering serious limitation of function secondary to his liposarcoma.  He testified during his February 2011 hearing that the liposarcoma causes daily pain and limits his ability to exercise.  He described problems with sensations of tightness and pain while moving the leg and that it is uncomfortable to sit while driving (for example), as it feels like "a big ball back there."  See hearing transcript at 6.

Medical treatment records reveal that the Veteran has been hospitalized four times, including twice since he initiated this appeal for surgical procedures to debulk the tumor.  For example, a 2009 pathology report noted two lipoma specimens removed during the January 2009 debulking surgery:  one 23 centimeters and one 6 centimeters in length.  The tumor reenlarges after every debulking procedure but is never surgically removed in its entirety because to do so would result in cutting the nerve and totally disabling the leg.  

A January 2010 statement from his private treating surgeon, D.L. Fraker, M.D., prepared since the Veteran's last VA examination, describes the Veteran's tumor as a "massive intramuscular left thigh atypical lipoma/well differentiated liposarcoma" which "has caused [the Veteran] chronic pain and disability."  An October 2009 VA examination report found an "extensive area of decreased sensation to light touch which the patient describes as 'numbness' that is 6 inches in horizontal dimension and 12 inches in vertical dimension."  The Veteran also has two very large scars as a result of the surgical debulking procedures.

Since service connection was awarded in 2004, the Veteran's liposarcoma of the left thigh has been rated 0 percent under 38 C.F.R. § 4.118, Diagnostic Code (Code) 7818 (as a malignant skin neoplasm).  Code 7818 provides for rating based on limitation of function (and a note provides special instructions for rating based on treatment required).  It does not appear that the RO has given any formal consideration to the question of whether rating the Veteran's liposarcoma on the basis of neurological, muscular and/or orthopedic functional impairment would result in a higher (compensable) rating(s).  This must be accomplished.  38 C.F.R. § 19.9 (2010).  Given the unique nature of the Veteran's liposarcoma: its "massive" size; treatment requiring repeated hospitalizations for surgical procedures; and the fact that the nature of the tumor reveals that at times it almost doubles in size within a two-year period (see November 5, 2008 letter from Dr. Fraker), the possibility of referral for an extraschedular rating must also be considered.  38 C.F.R. § 3.321(b) 

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, obtain from Dr. Douglas L. Fraker, 3400 Spruce St., 4th Floor Silverstein, Philadelphia, PA 19104 the complete records of any treatment/evaluation the Veteran has received for his left thigh growth since March 2009.  

2.  Then arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his left thigh liposarcoma.  The examiner must review the Veteran's claims files.  After examining the Veteran, and conducting any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected liposarcoma disability of the left thigh.  The final report must include the following:

a.  A detailed description of the location and current dimensions of the left thigh liposarcoma, and all removal/debulking scars as well as a discussion of the functional limitations associated with such growth and scarring, and a description of the treatment required/advised; and.

b.  Indicate whether the Veteran has any muscle damage as a result of the liposarcoma, including as a result of surgical procedures to debulk the tumor.  If so, the examiner should identify the muscles involved and describe in detail the extent of muscle damage found; and

c.  Indicate whether the Veteran has any current neurological impairment, including decreased sensation and pain, associated with the service-connected disability of the left thigh.  If so, the examiner should identify the specific nerve, or nerves, involved.  For each affected nerve, the examiner should indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner should indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

A complete rationale for all opinions should be provided. 

3.  Thereafter, take adjudicatory action on the claim.  Consider, the criteria in Code 7818 (and the note following) and, as an alternative, the assignment of a rating (or ratings) for (1) muscle damage, and/or (2) nerve injury, consistent with the principles set forth in 38 C.F.R. § 4.14.  Consider also whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  If the benefit sought remains denied, furnish a supplemental SOC (SSOC) to the Veteran and his representative, and afford them the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


